ESSIE COOPER
v.
GREAT MIDWEST INSURANCE COMPANY AND PIGGLY WIGGLY, LLC.
No. 2008 CA 2543.
Court of Appeals of Louisiana, First Circuit.
June 19, 2009.
Not Designated for Publication
JOHNNIE A. JONES, SR., Attorney for Plaintiff-Appellant, Essie Cooper.
NICHOLAS J. ZERINGUE, DAVID G. ARCENEAUX, Attorneys for Defendants-Appellees Great Midwest Insurance Co. and Piggly Wiggly, L.L.C.
BEFORE: PARRO, McCLENDON, and WELCH, JJ.
PARRO, J.
The plaintiff in this trip and fall case appeals a judgment granting the defendant's motion for involuntary dismissal and ordering the dismissal of her suit. On appeal, the plaintiff sought reversal of the judgment on the ground that the trial court erred in its application of LSA-R.S. 9:2800.6 and LSA-C.C. arts. 2317 and 2317.1. After a thorough review of the record and relevant jurisprudence, we find that the trial court's oral reasons for judgment adequately explain the decision. As the issue involves no more than an application of well-settled rules to a recurring fact situation, we affirm the judgment in accordance with URCA Rule 2-16.2(A)(2), (4), (5), (6), and (8). All costs of this appeal are assessed against plaintiff-appellant.
AFFIRMED.